Citation Nr: 0521747	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In April 2005, the veteran appeared at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.

The issue of an initial disability rating in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The evidence of record with respect to whether hearing 
loss and tinnitus are likely related to active service is in 
equipoise.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable action taken herein, discussion of 
whether VA has satisfied its duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) is not required.  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.

Factual Background

Service medical records show normal hearing on entrance 
examination.  There is no discharge examination of record.  

A July 1979 Reserve Report of Medical Examination contains 
incomplete audiometer readings showing mild hearing loss in 
both ears at 6000 Hz.

A February 1995 audiological examination by the Eugene Clinic 
shows a significant hearing loss at and above 3000 Hz in both 
ears, with tinnitus.

A June 1998 audiological examination by the Peace Health 
Medical Group shows a severe sensorineural hearing loss at 
and above 3000 Hz in both ears, with tinnitus.

In October 2002, the veteran received a VA Audiological 
Examination.  The audiological examination revealed very 
significant high frequency sensorineural hearing loss, 
greater in the left ear than the right.  The examining 
audiologist concluded that noise exposure during active 
service most likely contributed to the veteran's present 
hearing loss, that the veteran's only significant exposure to 
noise occurred during active service, and the hearing loss 
exceeded that which would be expected from aging.  The 
examiner opined that tinnitus, which began 15-18 years 
previous to the examination, may be due to causes other than 
noise exposure during active service.

In October 2002, the veteran received a VA Ear Disease 
Examination.  The examining physician reviewed the audiogram, 
noted the veteran's history of noise exposure during and 
after service and the veteran's normal hearing upon 
discharge, and concluded that the veteran's hearing loss was 
not really a pattern of acoustic trauma or noise induced 
hearing loss but, rather, a progressive, bilaterally 
symmetrical perceptive hearing loss occurring with age.  

A May 2003 letter from K.N. Bellar, MD, provides an opinion 
that the veteran's long-standing hearing loss and bilateral 
tinnitus may very well be a complication from his military 
service.

An April 2004 letter from Dr. Bellar provides an opinion that 
the veteran's hearing loss and tinnitus are likely related to 
events occurring during his military service.

In an August 2004 notarized statement, a medical specialist 
serving with the veteran in Vietnam attests that he treated 
the veteran when his mortar pit took a direct hit from an 
enemy rocket in August 1968.  The veteran complained of 
severe pain in his head, had a hard time hearing, and had a 
large laceration above the right eye which required stitches.
 
At an April 2005 travel board hearing, the veteran said he 
suffered acoustic trauma in Vietnam when an incoming round 
blew him out of a mortar pit, and he did not receive a 
discharge physical examination.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004).

In the case of a veteran who engaged in combat with the enemy 
during a period of war, lay or other evidence of service 
incurrence or aggravation of injury or disease shall be 
accepted as sufficient proof of service-connection if 
consistent with the circumstances, condition, or hardships of 
such service.  Service-connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b) (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Analysis

The veteran alleges that he is entitled to service connection 
for hearing loss and tinnitus.  He recounts that he was 
subjected to acoustic trauma throughout his period of 
service, and on one occasion an enemy rocket round blew him 
out of a mortar pit.

The medical evidence of record is sparse, and is in conflict.

An October 2002 VA audiological examination contains an 
opinion that the veteran's significant high frequency 
sensorineural hearing loss was most likely due to his period 
of service and exceeded the hearing loss expected from aging.  
An October 2002 VA ear disease examination contains an 
opinion that the veteran's significant high frequency 
sensorineural hearing loss was not really a pattern of 
acoustic trauma or noise induced hearing loss but, rather, a 
progressive, bilaterally symmetrical perceptive hearing loss 
occurring with age.  

With respect to the ear disease examination, the Board notes 
that the October 2002 audiogram upon which the examining ear 
disease physician's opinion is based does not show a 
symmetrical hearing loss.  Rather, it shows that left ear 
hearing loss is greater than right ear hearing loss, with 
significant asymmetrical readings at the lower frequencies.  

The May 2003 and April 2004 letters from the veteran's 
private physician conclude that the veteran's hearing loss 
and tinnitus are related to events during the veteran's 
active service.  However, no rationale was provided.
 
With one VA medical opinion attributing hearing loss to 
active service, one VA medical opinion attributing hearing 
loss to aging, and a private medical opinion attributing 
hearing loss to active service, the evidence is in equipoise 
and, resolving any doubt in favor of the veteran, the Board 
finds service-connection is warranted for hearing loss.

With one VA medical opinion concluding that tinnitus may be 
caused by something other than the noise exposure while in 
active service, one VA medical opinion attributing tinnitus 
to age-related hearing loss, a private medical opinion 
attributing tinnitus to active service, corroborated acoustic 
trauma consistent with the veteran's Vietnam combat 
experiences, the evidence is in equipoise and, resolving any 
doubt in favor of the veteran, the Board finds service-
connection is warranted for tinnitus.




ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

In October 2002, the RO held that service connection was 
warranted for PTSD, with an evaluation of 30 percent.  The 
veteran duly appealed the rating decision.  The veteran 
claims entitlement to an initial disability rating in excess 
of 30 percent for his service-connected PTSD. 

In April 2005, the veteran appeared at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  The 
veteran's representative submitted that the veteran's 
service-connected PTSD symptomatology has increased in 
severity since his most recent examination of record in 
October 2002.

Because of the evidence of worsening, a new examination is 
needed to determine the current severity of the veteran's 
service-connected PTSD.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); VAOPGCPREC 11-95 (1995).  As the veteran's claim 
involves a request for a higher initial rating for PTSD and, 
pursuant to Fenderson v. West, 12 Vet. App. 119 (1999), 
staged ratings (assignment of different ratings for distinct 
periods of time based on the facts found) must be considered, 
it is particularly important that the record include current 
findings to enable VA to assess the level of impairment due 
to PTSD.

The veteran is advised that the purpose of the requested 
examinations is to obtain information or evidence that may be 
dispositive of the claim for a higher initial rating for 
PTSD.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  Hence, failure to report for a scheduled 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report for a 
scheduled examination, the RO should obtain and associate 
with the claims file a copy of the notice of the examination 
sent to him by the pertinent VA medical facility.

Accordingly, the claim of entitlement to an initial rating in 
excess of 30 percent for PTSD is hereby REMANDED for the 
following development:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The entire claims file, to include a copy 
of this REMAND, must be made available to 
the examining physician, and the report 
of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all findings made 
available to the health care provider 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed report.  The examiner should 
render specific findings with respect to 
the existence and extent (or frequency, 
as appropriate) of: memory loss; 
depressed mood; anxiety; panic attacks; 
sleep impairment; impaired judgment, 
speech, impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions and/or hallucinations.  The 
examiner should also determine, to the 
extent possible, if the veteran's current 
psychiatric symptoms are due solely to 
PTSD, or to a mix of psychiatric 
disabilities and, if such a mix is 
present, the examiner should provide an 
opinion as to the extent of the 
symptomatology which is produced solely 
by the service-connected PTSD.  The 
examiner should also render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score that represents the level of 
impairment due to the veteran's PTSD, and 
an explanation of what the score means.

2.  Thereafter the RO should review the 
claims file and determine if an increased 
rating for PTSD is warranted. If the 
benefit sought remains denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case (SSOC) and afforded 
an appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


